Title: From Thomas Jefferson to James Walker, 1 March 1807
From: Jefferson, Thomas
To: Walker, James


                        
                            Sir
                            
                            Washington Mar. 1. 07.
                        
                        I recieved a letter some time ago from Stewart informing me he was sued for the hire of the woman who lives
                            with him, that you were become bail for his appearance. I intended by last post to have desired you to become his special
                            bail, and that when I should come home I would settle it for him, but such was the pressure of business it was impossible
                            for me to write, & tomorrow is the day it will be wanting. in hopes you will do what is necessary I write the present to
                            assure you I will take it off your hands as soon as I come home, which will be within ten days. Accept my best wishes.
                        
                            Th: Jefferson
                            
                        
                    